EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Masters on 01/12/2021.

The application has been amended as follows: 
Claim 7 has been amended to:
7.	(Currently amended) 	The method of claim 1, 

Claim 40 has been amended to:
39, 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art of record and newly cited references fail to disclose, teach and/or suggest the provision of a liquid anti-shrinkage additive that includes each of the components as claimed that is used to prepare a cement slurry by combining the liquid anti-shrinkage additive that includes an aqueous based fluid with cement and water as claimed.
US 10,737,978 discloses a liquid anti-shrinkage additive that includes the same components as instantly claimed, with the exception of the base fluid, wherein such an additive is added to a cement and water for use in a subterranean well.  The reference, however, discloses the use of a non-aqueous base fluid, and, as such, fails to disclose, teach and/or suggest the invention as claimed.
US 4,797,159 discloses a cement slurry used in a subterranean well that includes a calcined magnesium oxide and an anti-hydration agent, i.e., one of the dependently claimed forms thereof as per claim 5; the reference, however, teaches the additives as included in the cement composition and not prepared as a separate liquid additive that is then added to water and cement as claimed.
US 4,834,957 discloses aqueous suspensions of magnesium oxide that include a suspension aid that is a viscosifying polymer and an anti-hydration agent.  The concentrate, 
US 10,526,523 discloses preparation of a cement slurry that includes cement, water and an expanding additive of magnesium oxide that is placed in an anti-hydration capsule.  The reference, however, fails to disclose at least calcined magnesium oxide and wherein the expanding additive is mixed with the cement as a liquid anti-shrinkage additive as claimed.
US 8,784,558 discloses Portland cement based concretes and mortars exhibiting significant reduction in shrinkage cracking when combined with magnesium oxide, shrinkage reduction admixtures and super absorbent polymers.  The additive, however, is produced as a dry mixture, and, therefore, not as a liquid as instantly claimed.
US 7,543,646 discloses suspensions of concentrated particulate additives for well fracturing fluids, wherein such a suspension makes it easier to deliver the magnesium oxide into aqueous fluids.  The suspensions, however, have non-aqueous base fluids.
As such, the prior art of record fails to sufficiently disclose, teach and/or suggest the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
01/12/21